PER CURIAM.
Beecher, the appellant in the appeals decided in our opinions numbered 12084A, 12084C, 12084D and 12216, has presented to this court four petitions seeking reconsideration of our decisions respecting the liability of the parties for costs.
These petitions were filed after the denial 1 of Beecher’s petitions for rehearing in these cases and after the expiration of the time provided by our Rule 25 for the presenting of petitions for rehearing. They are dismissed so far as they seek reconsideration of liability of the parties for costs. So far as the petitions state the amounts determinable as taxable costs, they are allowed as follows.
In appeal No. 12216:
Docketing in the Circuit Court $ 25.00
Notice of Appeal in District Court 5.00
Transcript (District Court) 189.00
Transcript (Court Reporter) 141.00
$360.00
In appeal No. 12084D:
Filing Notice of Appeal in the District Court and docketing case in the Circuit Court (Share) $ 10.00
Transcript 12084 Vol. 1, pp. 39-100 63 pages at 1.50 94.50
Transcript pp. 128-162, 46 pp. at .70 32.20
Transcript 12084 Vol. 3, pp. 522-556 44 pp. at 1.50 66.00
$202.70
As to No. 12084A, the cost bill fails to show what portions of the transcript used in this and other appeals are attributable to this appeal. Appellant is allowed 20 days’ time to file an amended cost bill as to this item. The other items are disallowed except for $5 for filing the notice of appeal and $25 docketing fee in this court.
The amount of taxable costs above determined are attributable to the parties in the proportions previously determined in the judgments in the respective appeals.

. Beecher’s petition for rehearing in No. 12216 was granted but limited solely to a question not involved in the instant petitions.